Title: To George Washington from Major General Robert Howe, 30 December 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir
          Court Martial Room [Morristown] 30th Decr 1779
        
        I have just now had Accts from an Emissary below the following is an Extract from his letter “12000 Troops Embar’d & saild their Destination suppos’d to be Georgia principally, tho’ all of them it is thought will not go there, the 26th Regiment has been Draughted the Commissiond and non Commissiond Officers are all gone to England to Recruit a great number of Vessels suppos’d to be Victualrs gone under Convoy to Europe Lord Cornwallis gone with the Troops to Georgia, The Officers Even from a Colo: Downwards order’d to and did Sell their Horses, the Dismounted Cavalry gone with the Troops, a Great number of Waggons were taken on Board and Carried with the Troops—two British and two Hessian Regts are at Flushing and it is said Currently on long Island that a number of Troops are to Embark at White stone and to Operate against Newport or Providence. The man who I informd you had Access to Persons high in Office has not yet come out I am very uneasy about him I expect every instant to hear again I do not think so many Troops have Embark’d as I mention’d above I hope to send you an Exact return of the Regiments”—This sir is what is sent me which I instantly thought on for your Excellency. I am Dear sir with intire Respect yr Excellecys Most obt Servt
        
          R. Howe
        
      